                                                       -
                                                       ~.
                                                                                                                                      I
                                                                                                                                      '
                                                                                     =:::
                                             :. q
                                                .-
                                             ·,'.'en
                                                                                     --
                                                                                    --
                                              '5
                                             ~ (/)
                                                                                     -=-
                                                                                       ~
                                             UJ ::>
                                              0-                                                          :::
       y_
                                                            Case 5:17-cr-00134-BR Document 262-1 Filed 02/18/20 Page 1 of 1




       D
       \..J      a)
                            ---.a
                              ti)
                 -:,         J
                                         \
                 <(         l~
       "t._)
         --..)
                 7.
                            C\J
           l)
        ..__,    I.._,
                             ~-~                                                     -,
                  ~~                                                               ~I
                 _(_b
u...
       ..._i_
         ·u          -,                                                             -=:---:
         ·-
        -r
         \j)
         ,~

                    5
                    (\)
                    2
                                 :-
                              -.:...
                               tO
                                                                                    ---
                              r~
         p                       -0
                      0
                    .__..        \)
                                    .>
          vJ
          ..._
         _.)   {'/J           ('\/
                                                                                                    ·r-)
                                                                                                    0'
                                                                                                    !""··
                                                                                                    ti.i
                                                                                                    (\j                           ~
                                                                                                                              '   .
                                                                                                                              I
                                                                                                                              I
                                                                                                                              I
